Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 1 of 9

EXHIBIT 2
‘ Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 2 of 9

ICHAEL PANISH . |
Expert Witnses, Forensic Analysis, Consultent FER O6 2018
Construction Systems SLINTON & MUZYKA, F.0.
(8&8) 902-4272 FAX: (848) 888-7302

Email: Expert@ConstructianWitness.com
General Contractors - Cabinet, Millwork, Paint Contractors
Electrical Contractors - Door, Lock & Security Equipment Contractors

RECEIVER

   

February 2, 2078

Shannon M, Pennesk, Bag,
Pennock Law Firm, LLG
414 Lafayette

New York City, NY 10003

Re: Arnold v Woods Hole

Dear Ms. Pennock:

4
Per your request, a site visit was made to view the subject women's bathroom door on December 29, 2017. At the
time of my inepection, the subject door did nat fit into the freme and consistently failed to allow the doer te fully ciose
and latch against the door jamb. The door was observed to be hitling the surface of the door frame prior to reaching
the door jamb and stop. No iaiching was possible, as the door was out of proper alignment with the door frame.
Blow follows my expert report prepared in this matter.

1. CREGENTIALS AND EXPERIENCE

lam a licensed contractor in the State of California. | have a national consulting firm that provides services te an
array of different clients working as an expert witness for both plaintiff and defense evenly. | arm regularly consulted
by clients on the safety of doors and door closer devices, their selection, maintenance and their installation. | have
received special training and have over 30 years of experience regarding door closers of the type in this injury claim.
A division of my construction company has provided thousands of manual déor closers to commercial facilities of all
types. | have established proactive service contracts for quarterly inspections of doors in a facility to determine thai all
components meet ADA, NFPA and ANS! compliance, | have personally, installed, serviced, and maintained door
ciosers and their component parts as a part of my contracting business. | have authored numerous articles relating to
manual door closers of the type in this matter. Some of those articles are available at www.constructionwitness.com. |
am a member of the American Nationa! Standards Institute and provide upgrades for ADA door compliance. A

current copy of my CV is attached to this repert.

Bab.

 
Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 3 of 9

ul. ASSESSMENT APPROACH

| have been asked to provide opinions regarding the functioning of the women's bathroom door and the affixed
manual door closer device aboard the MV Eagle. In order to fully investigate whether the door was properly
functioning on September 29, 2076, | have reviewed the following materials.

. Applicable standards and regulations pertinent to the subject door;

° Steamship Authority maintenance records, work order details, ship schematics, door number charts, and
other records provided by the Steamship Authority.

* Maintenance manuals and instruction documents from DORMA, the alleged (though unverified) manufacturer
of the subject door closer device;

. Personal injury Reports of passengers injured by doors aboard Steamship Authority passenger ferries
including the MV Eagle;

‘ Depositions of the following Steamship Authority employees:

(1) Purser Stephen Healy, who is Purser aboard the MV Eagle and was present at the time Ms. Arnold was
injured;.

(2) Port Captain, Captain Gifford, who is Port Captain for the entire Steamship Authority:o(3) Chief Engineer
for Steamship Authority, Cari Walker

(4) Senior Captain of the MV Eagle, Captain Corbett:

(5) Frank Tallino, a maintenance employee for Steamship Authority identified as having been responsible for
conducting maintenance on doors aboard the MV Eagle;

(6) Phil Parent, Head of Human Resources for Steamship Authority, identified as being responsible for
collecting reports of personal injuries that occur aboard Steamship Authority Vessels;

. The deposition of Amanda Arnold.

° A video clip taken by Marine Safety Consultants showing the functional characteristics of the women’s
bathroom door that was supposedly taken in October 2016 shortly after Ms. Arnold was injured.

, A video showing the closing of the womens’ and mens’ bathroom door that was taken in May 2017.
* Photographs and videos taken from the on-site inspection on December 29, 2017.

On December 29, 2017, | was allowed to physically inspect the women’s bathroom door and its closer device and the
details of that inspection and the testing | conducted are below The inspection took place aboard the MV Eagle,
which at the time of the inspection, was docked for winter. In order to assess the condition of the door closer |
conducted the following on-site inspection:

° A visual inspection of the door and the manual door closer device both with the cover on, and without the
cover’

* Took measurements of the bathroom door, door frame and closer device.

. Removed the cover and inspected the device for any markings, signs of defects and adjustments.
Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 4 of 9

* The door closer was photographed and measured to show the instailation and physical location of all
components,

’ Tha deor and dear frame were phategraphed and measured.

. Prier to conducting measurements of the doors operating sseed and measuring closing forces, the deer was

cycled ten times in order to ensure inat any hydraulic fiuid was able to reach each of the valves within the manual
closer device, This ensures the accuracy of the testing.

* Measured the speed and force imparted by the manual door closer of the women’s and men’s bathroom door
using a Nextech Digital Gauge.

° All measurements were conducted in conformance with applicable and recognized testing standards.

. Video clips were taken to document the functions and operating speeds of the door closers.

At inspection, the door was found to be non-compliant for ANSI (American National Standards Institute), ADA
(American with Disabilities Act), NFPA (National Fire Protection Association) and USCG (United States Coast Guard)
required standards. As this vessel is required to comply with national standards and marine based regulations, it is
also non-compliant with regard to compartmental separation for maritime regulations as listed on the attached door

plate.

Ht APPLICABLE STANDARDS AND REGULATIONS

A. American National Standards Institute (‘ANSI’)

The American National Standards Institute is a non-profit organization that acts as the U.S. entity in the International
Cede Council. An American National Standard adopted by ANSI is a document that has been sponsored by an ANSI-
accredited standards developing organization (SDQ) or an ANSI- Committee and then approved by ANSi's Board of
Standards Review (BSR) as meeting certain criteria for openness, halance, due process, and consensus in standards
development. There are two American National Standards that are relevant to the functioning of doors and manual
door closer devices: (1) Accessible and Useabie Buildings and Functions, ANS! 117.17-2010 CA 117.1") and (2) Door
Controis-Closers, ANSI/BHMA A156.4-2013 (“A 158.4) revised from 2008. These standards have been established to
provide both manufacturers and qualified service providers the relevant standards for how door closer devices should
function. during various portions of the door swing and latch, including how fast a door may close, and provides
guidance on how compliance with such standards should be tested.

i. ANSI 117.1 (2010).

This American National Standard adopted the ADA standard for the permissible speed at which a door may close,
and provides that from an open position at 90 degrees to a position at 12 degrees before latch, a door may not close
faster than 5 seconds. At a position of 10 degrees, the latch portion of the deor’s swing must be initiated. The latch
portion of a door's closing should take at least 1 to 1.5 seconds. As such, a door should not close faster than 6 to 6.5
seconds. A longer pericd of time to close and latch is of course acceptable and reduced speeds of operation are
permissible. The uttimate goal of a hydraulic controlled door closer, such as the door closer at issue here, is to provide
a Smooth and consistent rate of speed while closing that does not interfere with pedestrian users, and allows safe
passage through the opening without making contact with someone as they walk through the opening. The latch
portion of the door closer is required to retard the swing speed of the door primarily for safety to all users, and to also
provide adequate force to achieve a positive latch with the door strike on the frame.

 
Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 5 of 9

ii. ANSI/BHMA A156.4-2013 (‘A 156.4) revision of 2008.

A 156.4 provides the appropriate closing force for grade | closers, such as the Dorma 8616 closer at issue here and
instructions for manufacturers on how to test closure devices under controlled circumstances in order to “"to insure
safety, security and stability to which the public is entitled.”

Per ANSI standards incorporated inte ADA 404.2.7 (2010), the maximum allowed operational resistive force is 5
pounds observed on push or pull sides of the door to motivate the door. Itis an accepted industry standard that all
doors of the type inspected should move with that force. ADA has determined that the 5 pounds of force, when
coupled with a properly functional manual door closer provides safe usage of all doors in this class. Amounts of
closing force above 15 pounds can be dangerous.

B. The American with Disabilities Act (ADA’)

The Steamship Authority is a public passenger ferry and the MV Eagle is required to be in compliance with ADA
regulations according to the depositions of both Stsamship Authority employee Phillis Parent and the Senior Captain
of the MV Eagle, Captain Corbett.

ADA compliance requires approximately 5 pounds of both push and pull force to activate and regulate the door from
stari to finish. Slightly higher forces, nat to exeeed 15 pounds are acceptable when adjacent excessive pressure
conditions create opposition to the operation of the deor closer for the latching portion of travel. | measured the push
puil using an analog gauge made by Desik (Model DL 100). My findings were observed as higher than the required §
pounds on both push and pull. These observations were made on both the interior and exterior side of the door. The
average for push was 12 pounds of force required te motivate the door, and 15 pounds of force required on the pull
side. This measurement was made by positioning the gauge approximately 1 inch from the latch edga of the door at
lock height.

ADA 404,2.7 specifically requires that from 90 degrees to 12 degrees from latching, that a door’s rate of closing swing
speed be no faster than S seconds. At 10 degrees, the latch portion of the closer is initiated, which controls the
closing of the door. As such, the ADA requirement necessarily means that a door must take longer than 5 seconds to
completely clase even though the ADA does not specify a separate speed for the latch portion. Although the ADA
regulations were first promulgated to. assist individuals with disabilities, the regulations pertaining to how fast a door
can close is recognized in the industry as a safety standard necessary for protecting all people who utilize public
doorways. Retarding the latching portion of the closing door travel is designed into all manual door closers of this
type. Failing to have positive control of the door closer operation during ali portions of operation creates inconsistent
and potentially dangerous operational conditions.

Cc. Massachusetts Regulations - 521 CMR: ARCHITECTURAL ACCESS BOARD

Regulations enacted by Massachusetts’s Architectural Access Board similarly provide the following requirements for
the speed at which doors may clese and the maximum push/pull force required to operate a door.

Section 29.6: “if a door has a closer, then the sweep period of the closer shail be adjusted so that from an open
position of 90 degrees, the door will take at least six seconds to close.” (emphasis added),

Section 26.8 provides tha! the maximum push or puil force for operating an interior hinged door is 5ibs.
0. The National Fire Protection Association ("NFPA")

NFPA requires that any fire rated openings have a correctly regulated door closer, smoke seals surrounding the frame
door stops and botiom, and positive latching hardware. The compesition cf the door and frame materials dictates tha
extent to which fire protection is provided. Additional NFPA requirements specify that regular inspection of fire doors
take place and be well documented.
Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 6 of 9

E, United States Coast Guard Regulations

Doors identified as fire doors aboard vessels must be seif-closing and capable of achieving a positive latch.

N. INSPECTION AND FINDINGS

As the subject doer is installed on a marine vessel, it has been labeled as a USCG Class A fire rated door. The door,
when correctly operating (meaning fully latching in the frame, which alse has to be fire rated, but was uniabeled) is
supposed fo conform ta DSM 02-06-00063, and is appropriate for a maximum of 60-minute fire suppression per 46
CFR and NVIC9-97. Despite the labelled fire tating, the door itself had no smoke seals either en the bottom of the
coor or eisewhere. Nor was there a label sticker or plate seen on the door frame indicating any comparable fire

rating.

The subject dagr was observed to be a hollow metal type approximately 1-3/4" thick, 6.8" high by 37 44 inch wide
rated AGO {up to ene hour! dear, interrogatory responses provided by the Port Captain, Captain Gifford, state that the
subject dear is 190 ibs. | was not able to independently verify that this was indeed the weight of the door, however,
knowledge regarding the weight of the door was not required to assess the door's closing speed and the door closer’s
ability to properly regulate the door while closing, or the door's ultimate closing force. Knowledge of the door's actual
weight is essential, as the proper selection of an appropriate door closer sized and adjusted is determined by the

weight and size of the door.

The door on visual inspection had a medium to heavy duty door closer. My review of documents produced by the
defendant Steamship Authority, including a Joiner Door & Frame Schedule, and a document that included a Door
Numbering System for the MV Eagle, and Captain Gifford's answers to Interrogatories indicate that the door closer
device is a Dorma 8616. When correctly installed, used and maintained, the Dorma 8616 has been manufactured to
comply with both ANSI and ADA standards pertaining to door closing speed and operation. Dorma does not endorse

the use of this closer in a marine environment.

At inspection, | confirmed that the subject door closer had a spring tension adjustment, a swing, latch speed and back
check vaive adjustment. | was unable to confirm the level of spring tension that the door closer was adjusted for at
inspection because i was not allowed to rotate the spring tension conirol cf the device or otherwise adjust it in any
way. The Dorma 8600 manual relevant to the 8616 closer indicates that the 8616 closer is shipped from Dorma with a
pre-loaded spring tension of 4 out of a potential of 6. Failure to adjust the spring tension of a door closer to the proper
Spring levai tension setting for the door's weight can lead to premature failure of the closer and can keep the door
from properly closing with any consistency. It has been my experience that when improper pre-loaded spring tension
settings sre used, the unpredictable operational characteristics of the door cannot be corrected appropriately. This
improper spring tensioning creates the necessity to correct the function of the door closer through other inappropriate

valve adjustments which lead to non-compliant operation.

Upon inspection, it was apparent that the door closer and door closer cover had net been removed when the recent
painting of the door and frame were made. Once the plastic cover tc the closer was removed there was a trail of
grease and dirt indicative of a hydraulic leak from the closer prior to the most recent paint job. Photographs taken at
the time document the evidence of the hydraulic leak. Leaking hydraulic fluid from a door closer indicates that a door
is not being properly maintained, a seal has failed or has been improperly adjusted at some previous time. Any of
these conditions will create an inconsistent or unregulated door closer operation.

The subject door was cycled ten times prior to any hydraulic evaluation. The cycling of a door and closer prior to
hydraulic evaluation ensures accurate testing as‘it distributes the hydraulic fluid throughout the tracts of the closer so
that it has a chance to reach each of the valves. Once that was completed, force measurements of the latching and
swing regulation were taken using a calibrated Nextech Digital Force Gauge] as required by ANSI standards. This
gauge is calibrated by the National Institute of Standards and Technology ("NIST") and is certified to accurately take
such measurements. To test the force measurements of the door's latching and swing regulation, the gauge was

5

 
Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 7 of 9

pesed on ihe daar frame to nasard door lipacts apareximataly 1 nek from the latch edge of the door The dear was
then held open af 80 degrena and ralegesd to regerd ihe ferse ef closing, The test was repeated several times in
order to celgwaie an average measurement of clesing forea, Fach magsuremant was recorded, in adgition, the
abead of Closing for the door was alec timed. Vegsuremants were recorded with both phategraghs and video clips.
The average abserved foreg of the sublest door at latch wag 172.175 pounds af foree with fabound, and 92 188
pounds of forea, without rebound. The reguirad ADA and ANS! standarda for gperation are ag mentioned above. The
differences betwen the acceptably forces and the observed forces on the door sre an average of 97.178 pounds of
force with rebound, ang 77.188 pounds of fares with ne rebound. Guring the force testing, the door closer never
retarded the swing speed of the door as It passed through the last 10 degrees on ite way ta the threshold. There was
AY observed reguiated or controlled iatch function of the subject deor closer during any partion of ny inspection,

During the ingpection, the women's dear closed much faster than 5 secands from 90 degrees te 12 degrees, and
during the lalching portion of the olese (10 degrees to latehy displayed no pause or delay at all. The door moved from
a fully open position of 90 degrees fe impac sting the door framie position within 1.6 te 2 seconds. This closing speed
comports with Ms. Arnold's recollection at deposition that the door slammed on her fingers in a matter of seconds.
Carl Watker testified at deposition, that as a result of my inspection and the testing | performed, that maintenance
personnel for Steamship Authority adjusted the women’s bathroom door closer fo fix the spead at which the door
closes,

Ary dear thal travels ed ¢ rate thal exceade the standard gwing speed, and is not retarded by ihe closer latching
portion ie dangerous and needs to he replaced. Failing to ebamrve, maintain and correct an y Ron-compllant conditien
is below the industry standard of care. The required retarded latch speed wag non-existent on the women's bathroom
door. This makes for an incredibly dangerous condition ag the door closer is not in contro! of the door and ig nat
regulating speeds or closing forces. The standards for closing apeud are intended to ensure thet people have time
évaiuaie, react, and respond to safely pags through 3 door withaut being injured. The forces and closing raise af the
coor as measured at the time of my inspection were in violation of beth the ANSI and ADA standards. In the October
2016 video clip taken by a consultant for Steamship Authority Consultants just efter Mie. Arnold was injured, the door's
closing soeed was clearly lese then § seconds. There did not appear te be any activation of the latch cyele ‘of the

claser fo reguigte the final 10 degress of slasing an the deer, My undestending from testimony fren Captain Gittord,
whe was present. when the video was taken, is that the video wale taken while the boat was deckad at port in calm
waters. There was no indication that ether or additional teats ware cendysted on the doer al that time or taken while
ina boat was oul on open water.

Any water cross currents, or other passage way wind conditions that may have been sileyedty cleimed by the crew as
sausing the dear te glam on Me. Arnold should Rot have been able ta overwhelm a properly functioning doar claser
device. A properly sleed, adjusted and maintained door cloger should be in complete contral of the entire awing and
latch eysle regardless of any angle ef inclination, adjacent weather or errant gust conditions if correctly chosen,
instalied and. maintained, Der closers that ere either not designed and manufactured to overcome expected
conditions encountered: ong seagoing vessei or that re not properly maintained may not be able to propery regulate
the force and speed of a door if ambient conditions are able to overpower ine door closer component

The eviience [have reviewed in both the maintenance records produced by Steamship Autherity and the deposition
testimony of Steamsnip Authorily employees indicates that the women bathroom door closer devica wes never
maintained, serviced or adequately inspected for proper functianing frorn the time of ite installation in 2011 until the
day that | inspected t on December 29, 2047. In addition, | eaw no evidence in the Steamship Authority maintenance
records that any maintenance or adjustment wee ever made to the daar closer prior te Mg. Arnold's injury or after her
injury and prior te my inspection, Under nermal canditions on dry iand a doer closet like the ona invelved hare should
at a minimum be regularly serviced on an annual basis, However, deer compananis exposed to. marine
environment need 10 be speeific to that environment, and requires more frequent maintenance, and replacement then a

similar, product insta Hed on dry Jand. Ambient conditions such as exposure to seg air can iimit the lfetime of ihe
hydraulic fluid, finish and function of this tye of doer closer,

&
: Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 8 of 9

Manufgaturers of door closers suggest ongaing routine maintenanse of der closer produgts. Quarerly, semi-annual,
and Of yearly inspections of these davices is considered réutine especially fer high: trattic, pubile facilities ike the MV
Eagle's public bathrooms. Daily inspections to determine that.all components are properly installed, no screws are
loose, and nothing is bent or dangling should be part of this routine inspection. The Purser for the Eagle, Purser
Healy, testified at deposition that he conducted visual inspection of the door each day during cleaning of the
bathroom and would have noticed # the doar was slamming too quickly aad would have brought this to the attention of
the Senior Captain for maintenance, Purser Healy was unable to even state what in his opinion he considered @ safe
rats of closing speed for the public bathroant door and could nat identify any standards for safe dlosing speed. The
gepositions | reviewed indicatad that no one at Steamship Authority was able to identify what a safe speed fer closer
apéeration would be for the bathroom deor. According to the deposition testimony of Carl Walker and Captain Corbett
the safe functioning of the women’s bathroom doer dependad on the subjective imprassiens of Purser Healy and
other crew charged with inspecting and cleaning the bathroom as to whether the door was closing too fast. In
addition, these visual inspections apparently failed to uncover that the closer was leaking the Hydraulic fluid that |
observed at the inspection. The hydraulic fluid and associated grease marks observed at the time of my Inspaction
are a tell-tale sign that the door closer has been improparly adivated or component seals have failed. These laaks
indicate that the door closer requires maintenance or neads te be completely replaced,

Ag indicated, | was able io view a video elip provided te me that snowed the function of the subject door and cleser
that was supposedly taken by Marine Safety Canaulianta on behalf ef Steamship Authority's Insurance serrier in
October 2016 and thus, relatively soon after Ms. Arnold was injured by the door on September 36, 2078. Aceording ta
the deposition of Port Captain, Captain Gifford, this video was taken by an employee of Marine Safety Consultants
while the boat was decked at port. Captain Gifford could not reesil any other testing that was done te assess whether
the door was properly functioning other than timing the door's slosing speed. The observed video clip shows that the
dacr was improperly regulated al the time of the incident. This unregulated and unconirolied dangerous condition was
further confirmed at the time of my site visit.

Purser Stephen Healy, Car Walker, the Chief Engineer tor Steamship Authority, the Sr. Captain of MV Eagle, Captain
Corbett and Frank Tallin, a maintenance employes for Steamship Authority that considered to be the doer
maintenance expert for Steamship Authority, all testified that no maintenance or recorded adjustments to the closer
had been performed frorn the time the closer was instalied in 2011 until the time of my inspection, The Chief Engineer
for Steamship Authority, Carl Walker, testified that there was no ‘preventative maintenance" te service this door on 2

routine basis like there is for othar equipment on the boat.

‘The video clip from October 2046, in cenjunetion with my on-site observations, provide reasonable substantiation that
the subject deer end closer were in an equal ar nearly equal cendition at the time of my inspection, ae at ihe tine of
the subject injury incident. The only observable change to the door is that now, it does not fully close inte the subiect
door frame as it did at the time of the Qetober 2016 video.

For comparison, the men's bathroom deor was also observed upon my site-inspection, and although this deor was
also found te be non-compliant at the time of my inspection, it had the latching pertion of the door closer operation
functioning. The observed forces recarded for that door averaged approximately 23.15 pounds of igiching force
consistently. This still exceeds the required § to 8 pounds of force that would have provided eafe usage. in
comparisen to the subject incident doorway, the men's door was moving much slower at approximately half the rate of
speed and 1/4th the rate of closing force than the wamen’s bathroom door.

Neither of these two deors were observed to fit the daor frame or make eantact with the latch strike plate and door
stops, As such, like the women's door, the men's roam denr did not meet the standards for ADA, ANSI, USCG or

NEPA.

 

 
Case 1:17-cv-10432-DJC Document 55-2 Filed 12/17/18 Page 9 of 9

Derma, the manufacturer of the subject closet device, provides instructions an the safe usage of hydraulic Oorme
closers such as the one that was instalied en the women's bathroom door. This decumant titled ‘Product information
and Safety Advice’ states that under “normal” conditions the door closer must be properly serviced at least on an
annual basis. It is clear from the depositions of those tasked with ensuring the safe working of the door closers
aboard the MV Eagle that there was never any preventative maintenance conducted on the subject closer lat alone’
the servicing specified by Dorma as necessary for ensuring the safe operation of this closer. The tack of preventative,
proactive maintenance is beiow the standard for maintaining this type of hardware product. Failing to make adequate
and meaningful daily inspections, seek professional service providers for annual evaluation of all doors throughout
this vessel and repair and replace defectively functioning hardware components also fails to meet the standard of care
necessary to maintaining properly functioning doors. These failures created a dangerous condition that directly led to
Ms. Amoid's injury. From all information considered, the Steamship Authority did not have a protocal or standing work
order in place for conducting necessary preventative maintenance and service on this door. No adjustments ware
ever made to the door by a qualified and trained service provider. it is surprising that there are no other reporis of
passerigers who were aiso injured by the women’s bathroom deor. —

It is my expert opinion based upon over 35 years working as a door and security contractor, providing ongoing
inspections for ADA and life safety, in conjunction with my professional training and experience, that the subject door
closer, and the adjacent door closer in the men’s room are defectively functioning and need to be replaced.

| hold all of the opinions expressed in this report to a reasonable degree of scientific certainty. In the event that further
information is provided to me, | reserve the right to add, alter er amend the opinions as expressed in this initial
evaluation of this claim. A capy of my currant CV Is attached fo this report.

Respectfully submitted,

’3
Mecha Gomady

Michael Panish
Expert Witness and Consultant
